                   8:21-cr-00368-JDA                    Date Filed 06/29/21                  Entry Number 1             Page 1 of 1

AO 91 (Rev. 11/11) Criminal Complaint



                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                                    District of &ROXPELD

              United States of America v.                                       )
                                                                                )
            George Amos Tenney III
                                                                                )          Case No.
               DOB: XXXXXX                                                      )
           and Darrell Alan Youngers                                            )
               DOB: XXXXXX                                                      )
                                                                                )
                            Defendant(s)


                                                       CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                         January 6, 2021                         in the county of                                       in the
                         LQWKH'LVWULFWRI          &ROXPELD , the defendant(s) violated:

              Code Section                    Offense Description                                              Defendant(s)
 18 U.S.C. § 231(a)(3) - Interfering with Law Enforcement Officer During Civil Disorder                       Defendant George Amos Tenney, III

 18 U.S.C. § 1512(c)(2) and (2) - Obstruction of Justice/Congress                                             Defendant George Amos Tenney, III

 18 U.S.C. § 1752(a)(1) - Knowingly Entering or Remaining in any Restricted Building or                       Defendant George Amos Tenney, III
 Grounds Without Lawful Authority                                                                             Defendant Darrell Alan Youngers

 18 U.S.C. § 1752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building or Grounds               Defendant George Amos Tenney, III
                                                                                                              Defendant Darrell Alan Youngers

 40 U.S.C. § 5104(e)(2)(D) - Disorderly Conduct in a Capitol Building                                         Defendant George Amos Tenney, III
                                                                                                              Defendant Darrell Alan Youngers

 40 U.S.C. § 5104(e)(2)(G) - Parading, Demonstrating, or Picketing in a Capitol Building                      Defendant George Amos Tenney, III
                                                                                                              Defendant Darrell Alan Youngers

          This criminal complaint is based on these facts:
  6HHDWWDFKHGVWDWHPHQWRIIDFWV


          9
          u   Continued on the attached sheet.


                                                                                                               Complainant’s signature

                                                                                                      Robert K. Gebing, Task Force Officer
                                                                                                                Printed name and title
$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
E\WHOHSKRQH                                                                             Digitally signed
                                                                                                                       by G. Michael
Date:             06/28/2021                                                                                           Harvey
                                                                                                                  Judge’s signature

City and state:                         :DVKLQJWRQ'&                                       G. Michael Harvey, U.S. Magistrate Judge
                                                                                                                Printed name and title
